t c memo united_states tax_court nita b leissner petitioner v commissioner of internal revenue respondent docket no filed date p and her ex-husband filed joint federal_income_tax returns for and showing tax owed they did not pay the taxes with the returns before date r collected by levy an amount from p’s individual_retirement_account and applied the amount so collected to the unpaid and tax_liabilities p requested relief under sec_6015 i r c r denied p’s request for relief p filed a petition in this court seeking review of r’s determination and requesting a refund of the amount collected from her individual_retirement_account r contends that sec_6015 i r c does not apply to the portion of the tax_liability that was paid on or before date held since a portion of p’s and tax_liabilities remained unpaid as of date p is entitled to a refund of the amount levied from her individual_retirement_account that was applied to her and tax_liabilities 120_tc_137 followed donald r williams for petitioner audrey m morris for respondent memorandum opinion nims judge respondent determined that petitioner is not entitled to relief from joint_and_several_liability for tax under sec_6015 for and petitioner filed a petition under sec_6015 seeking review of respondent’s determination the parties agree that petitioner would be eligible for relief under sec_6015 if refund_or_credit of a resulting overpayment were not statutorily barred the issue for decision is therefore whether such refund_or_credit is available to petitioner for her taxable years and unless otherwise indicated all section references are to sections of the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference background at the time the petition was filed in this case petitioner resided in kerrville texas petitioner was married to gary a leissner mr leissner during and petitioner and mr leissner separated on date the decree ending the marriage of petitioner and mr leissner was filed on date and ordered mr leissner to pay all federal_income_tax liabilities from the date of the marriage through tax_year petitioner and mr leissner filed joint individual income_tax returns for the return and the return on date no payments were made at the time these returns were filed the return showed a balance due of dollar_figure which was assessed on date the return showed a balance due of dollar_figure which was assessed on date pursuant to sec_6321 and sec_6322 liens in favor of the united_states upon all property and rights to property belonging to petitioner arose at the time the and taxes were assessed on date respondent notified petitioner that she was not eligible for so-called innocent spouse relief under sec_6013 as it then existed for her tax years and in date respondent served a notice_of_levy on petitioner’s individual_retirement_account with merrill lynch the merrill lynch account on date merrill lynch issued a check in the amount of dollar_figure to the internal_revenue_service in response to the notice_of_levy on date the aforementioned dollar_figure was allocated to petitioner and mr leissner’s and tax_liabilities as follows dollar_figure was applied to the tax_liability and dollar_figure was applied to the tax_liability the parties stipulated that the application of dollar_figure to the tax_liability fully paid the tax penalties and interest due for the parties agree that a lien filing fee of dollar_figure relating to was not paid along with the tax penalties and interest for the parties do not agree as to whether the lien filing fee is part of petitioner’s tax_liability on date petitioner filed for chapter bankruptcy relief on date petitioner received a personal discharge from liability for her and income_tax liabilities mr leissner did not pay the tax_liabilities prior to date as of date petitioner and mr leissner had an outstanding income_tax_liability of dollar_figure for as of date a lien filing fee of dollar_figure was outstanding for on date petitioner filed form_911 application_for taxpayer_assistance_order seeking a refund of the money levied from the merrill lynch account attached to the form_911 was form_8857 request for innocent spouse relief for petitioner’s tax years and on date there was a balance due and owing for income taxes on the joint assessment against mr leissner and petitioner for when petitioner filed her claim_for_refund not more than years had passed since the application of dollar_figure to petitioner’s tax_liability and the application of dollar_figure to petitioner’s tax_liability on date on date respondent issued to petitioner a denial of equitable relief under sec_6015 for tax years and on date respondent received petitioner’s request for an appeals_conference regarding the proposed denial of sec_6015 equitable relief on date respondent issued a final_determination letter under equitable relief provisions of sec_6015 there are no documents that prove that petitioner knew that mr leissner would not pay the amounts due on the return and the return prior to filing the petition in this case petitioner had exhausted all her administrative remedies petitioner is not eligible for relief under sec_6015 or c as there was no understatement of income_tax_liability on the return or the return discussion i general rules in general spouses filing joint federal_income_tax returns are jointly and severally liable for all taxes due sec_6013 under certain circumstances however sec_6015 provides relief from this general_rule sec_6015 applies to any liability for tax arising after date and to any liability for tax arising on or before date but remaining unpaid as of that date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 sec_6015 does not apply if the tax was paid in full on or before date 120_tc_137 citing brown v commissioner t c memo if a taxpayer’s request for relief under sec_6015 is denied the taxpayer may petition this court pursuant to sec_6015 for a review of such determination washington v commissioner supra pincite sec_6015 governs the allowance of credits and refunds in cases where a taxpayer is granted relief under sec_6015 sec_6015 provides sec_6015 credits and refunds -- in general --except as provided in paragraphs and notwithstanding any other law or rule_of law other than sec_6511 sec_6512 sec_7121 or sec_7122 credit or refund shall be allowed or made to the extent attributable to the application of this section thus any refund available to petitioner is limited to the extent attributable to the application of sec_6015 and subject_to any limitation imposed by sec_6511 sec_6512 sec_7121 or sec_7122 ii parties’ contentions regarding the applicability of sec_6015 the parties stipulated that petitioner would be eligible for relief under sec_6015 if relief were not barred as described in sec_6015 petitioner argues that sec_6015 relief is available for the entire tax_liability of any_tax year for which any portion was unpaid on the date of enactment petitioner contends that she is entitled to a refund of the amount levied from the merrill lynch account and applied to the and tax_liabilities petitioner argues that she is entitled to such a refund even though the amount was paid prior to date the effective date of sec_6015 respondent argues that sec_6015 applies only to liabilities arising after date and amounts paid after date respondent contends that petitioner is not entitled to a refund of the levied amounts because they were paid prior to date iii analysis of the applicability of sec_6015 on date respondent adopted regulations under sec_6015 these regulations are applicable for all elections or requests for relief filed on or after date sec_1_6015-9 income_tax regs these regulations are not applicable in the instant case because petitioner requested relief before date subsequent to the expiration of the briefing schedule in this case this court decided washington v commissioner supra in which we held that sec_6015 applies to the full amount of any preexisting tax_liability for a particular taxable_year if any part of that liability remains unpaid as of the date of enactment and not just to portions of tax_liability that remain unpaid after date consequently if any part of the tax_liability for a particular year remained unpaid as of date petitioner is entitled to a refund of the entire amount that was paid and applied to the tax_liability of that particular year even if such amount was paid prior to date iv parties’ contentions regarding the amount of petitioner’s tax_liabilities remaining unpaid as of date the parties stipulated that on date there was an outstanding income_tax_liability for petitioner’s tax_year the parties also stipulated that the application by the internal_revenue_service of dollar_figure on date to the liability fully paid the tax penalties and interest due for the tax_year the only amount remaining unpaid for after the application of said amount was a dollar_figure lien filing fee respondent argues that no portion of petitioner’s tax_liability for or remained unpaid as of date respondent contends that the tax_liability was fully paid as of date as a result of the aforementioned application of dollar_figure from the merrill lynch account to the tax_liability respondent also contends that petitioner’s tax_liabilities including the outstanding tax_liability were rendered uncollectible by petitioner’s bankruptcy discharge petitioner contends that a portion of her tax_liability for both and remained unpaid as of date petitioner argues that she is therefore entitled to a refund of the amount levied from the merrill lynch account and applied to her and liabilities petitioner argues that the lien filing fee which remained unpaid for as of date should be considered part of her tax_liability so that a portion of her tax_liability remained unpaid as of date petitioner argues that considering the lien filing fee as part of the tax_liability is consistent with sec_6321 which provides sec_6321 lien for taxes if any person liable to pay any_tax neglects or refuses to pay the same after demand the amount including any interest additional_amount addition_to_tax or assessable penalty together with any costs that may accrue in addition thereto shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person petitioner further argues that following personal discharge_in_bankruptcy her underlying tax_liabilities did not cease to exist and were not extinguished by the discharge petitioner argues that her personal discharge_in_bankruptcy was not an in rem discharge and existing federal tax_liens remained in full force and effect against all assets petitioner owned prior to filing her bankruptcy petition petitioner contends that the effect of her discharge is to prevent the irs from collecting the unpaid and liabilities from assets acquired by the petitioner subsequent to the date her bankruptcy petition was filed v analysis regarding the amount of petitioner’s tax_liabilities remaining unpaid as of date we agree with petitioner that an assessed lien filing fee is part of a tax_liability as petitioner notes costs of the lien may be included in the amount of the lien under sec_6321 respondent assessed the lien filing fee and makes no argument that he would not seek to collect it from petitioner if she had not received a personal discharge_in_bankruptcy this court has previously treated assessed collection costs including lien filing fees as a part of the taxpayer’s tax_liability see eg sponberg v commissioner tcmemo_2002_177 hansen v commissioner tcmemo_1996_158 consequently petitioner’s tax_liability was not paid in full as a result of the application of dollar_figure from the merrill lynch account to petitioner’s tax_liability respondent argues that since petitioner’s tax_liabilities were uncollectible due to her personal discharge_in_bankruptcy on date no portion of petitioner’s tax_liabilities remained unpaid as of date petitioner argues that her personal discharge_in_bankruptcy did not extinguish her tax_liabilities the parties stipulated that a portion of petitioner’s income_tax_liability was outstanding as of date as a result of our holding that the assessed lien filing fee was part of petitioner’s tax_liability a portion of petitioner’s income_tax_liability was outstanding as of date a discharge of personal liability in bankruptcy extinguishes only one mode of enforcing a claim -- namely an action against the debtor in personam -- while leaving intact another -- namely an action against the debtor in rem 501_us_78 consequently petitioner’s bankruptcy discharge did not change the fact that a portion of petitioner’s tax_liabilities for and remained unpaid assuming for the sake of argument that respondent is correct that tax_liabilities are considered paid when if ever they become uncollectible we address respondent’s contention that petitioner’s and tax_liabilities were rendered uncollectible as a result of her personal discharge_in_bankruptcy federal tax_liens are not extinguished by personal discharge_in_bankruptcy u s c sec_522 see also johnson v home state bank supra pincite any existing federal tax_liens remain in effect and attach to assets owned prior to the date of filing the bankruptcy petition u s c sec_522 in re 27_f3d_365 9th cir a preexisting lien on property however remains enforceable against that property even after an individual’s personal liability has been discharged when petitioner filed for bankruptcy there was a valid and existing federal_tax_lien on her property and notice_of_levy had been served regarding at least the merrill lynch account in her bankruptcy filings petitioner included as an asset the amount of money that then existed in the merrill lynch account the existing federal_tax_lien that attached to these funds was not extinguished in her bankruptcy consequently as of date a portion of petitioner’s tax_liabilities for and remained collectible notwithstanding petitioner’s relief from personal liability by the bankruptcy court’s discharge as a result we need not address whether respondent is correct in asserting that tax_liabilities are considered paid when if ever they become uncollectible vi conclusion we hold that petitioner is entitled to a refund of the amount levied from her merrill lynch account that was applied to her and tax_liabilities to reflect the foregoing decision will be entered for petitioner
